      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 1 of 23




 1
   Sean S. Pak (SBN 219032)
 2 seanpak@quinnemanuel.com
   Iman Lordgooei (SBN 251320)
 3 imanlordgooei@quinnemanuel.com
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 4 50 California Street, 22nd Floor
   San Francisco, CA 94111
 5 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
 6
   Jodie W. Cheng (SBN 292330)
 7 jwcheng@jwc-legal.com
   JWC LEGAL
 8 One Market Plaza, Suite 3600
   San Francisco, California 94105
 9 Telephone: (415) 293-8308

10 Attorneys for Plaintiffs,
   Proofpoint, Inc. and Cloudmark LLC
11

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                 SAN FRANCISCO DIVISION

15
     PROOFPOINT, INC.; CLOUDMARK LLC           CASE NO. 3:19-cv-04238-MMC (RMI)
16

17               Plaintiffs,                   PLAINTIFFS’ MOTION TO ENFORCE
          v.                                   THE COURT’S JANUARY 31, 2020 AND
18                                             APRIL 20, 2020 ORDERS (DKTS. 112, 149)
19 VADE SECURE, INCORPORATED; VADE
   SECURE SASU; OLIVIER LEMARIÉ                Hearing
20                                             Judge: Hon. Maxine M. Chesney
21               Defendants.                   Date: N/A (General Order 72-6)

22

23
               REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
24

25

26

27

28
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 2 of 23




 1                               NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that Plaintiffs PROOFPOINT, INC. and CLOUDMARK LLC

 4 will and hereby do move for an order to enforce the Court’s Orders issued on January 31 and April

 5 20, 2020 (Dkts. 112, 149) (the “Discovery Orders”) in connection with Defendants VADE

 6 SECURE, INCORPORATED; VADE SECURE SASU; and OLIVIER LEMARIÉ’s violations of

 7 the Discovery Orders. Plaintiffs bring this Motion pursuant to Civil Local Rules 7-2 (as modified

 8 by General Order 72-6), 7-8, and 37-4, and Federal Rule of Civil Procedure 37.

 9          Plaintiffs’ Motion is based on this Notice of Motion and Motion; the following memorandum

10 of points and authorities; the supporting declaration of Jodie Cheng and accompanying exhibits; all

11 matters of which the Court may take judicial notice; other pleadings on file in this action; and other

12 written or oral argument that Plaintiff may present to the Court.

13          This Motion is made following the conferences of counsel pursuant to Civil Local Rule 37-

14 1(a), which took place on at least September 8, 2020.

15                                        RELIEF REQUESTED
16          Plaintiffs seek an Order enforcing the Court’s January 31 and April 20, 2020 Orders and

17 ordering that Defendants make a complete production of source code and metadata logs responsive

18 to Plaintiffs’ First Sets of Requests for Production available for inspection within 5 days of
19 resolution of this Motion. Additionally, Plaintiffs also seek appropriate sanctions for Defendants’

20 past and ongoing violations of the Court’s Orders. Plaintiffs also respectfully request that the Court

21 grant (1) an award of reasonable fees and costs associated with bringing this motion, including the

22 attorney time and resources Plaintiffs spent communicating and conferring with Defendants in an

23 attempt to seek their compliance without involving the Court; (2) a recommendation that Defendants

24 be held in civil contempt; and (3) coercive sanctions against Defendants to encourage compliance

25 with the Court’s Discovery Orders.

26

27

28

                                                 -i-              Case No. 3:19-cv-04238-MMC (RMI)
                      PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
          Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 3 of 23




 1                                                     TABLE OF CONTENTS
 2
     I.       INTRODUCTION..................................................................................................................1
 3
     II.      LEGAL STANDARDS..........................................................................................................2
 4
     III.     FACTUAL BACKGROUND ................................................................................................2
 5
     IV.      ARGUMENT .........................................................................................................................7
 6
              a.        Plaintiffs Are Entitled to an Award of Reasonable Fees and Costs
 7                      Associated with Defendants’ Violation of the Court’s Orders...................................7

 8                      i.         Defendants Willfully Violated the Court’s January and April Orders...........7

 9                      ii.        Defendants’ Violations Were Neither Inadvertent Nor Substantially
                                   Justified ..........................................................................................................9
10
              b.        Defendants Should Be Held in Civil Contempt for Their Continuing
11                      Violation of the Court’s Orders................................................................................15
12            c.        Defendants’ Continuing Willful Violation of the Court’s Orders
                        Necessitates Coercive Sanctions ..............................................................................16
13
     V.       CONCLUSION ....................................................................................................................17
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -i-              Case No. 3:19-cv-04238-MMC (RMI)
                              PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
         Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 4 of 23




 1                                                      TABLE OF AUTHORITIES
 2                                                                                                                                             Page
 3                                                                        Cases
 4 Adams v. Albertson,
          No. 10-cv-04787, 2012 WL 1636064 (N.D. Cal. May 9, 2012) .......................................... 2
 5
   Advanced Microtherm, Inc. v. Norman Wright Mech.,
 6        No. C 04-2266, 2010 WL 10133699 (N.D. Cal. Sept. 22, 2010)..................................... 3, 4

 7 Aylus Networks, Inv. v. Apple Inc.,
          No. 3:13-cv-4700-EMC, Dkt. 44 (N.D. Cal. Apr. 7, 2014) ............................................... 11
 8
   Bollow v. Federal Reserve Bank of San Francisco,
 9        650 F.2d 1093 (9th Cir. 1981).............................................................................................. 7

10 Cuviello v. Feld Ent. Inc.,
           No. 5:13-cv-03135, 2015 WL 877688 (N.D. Cal. Feb. 27, 2015) ........................ 2, 7, 15-17
11
   Hanni v. Am. Airlines, Inc.,
12         No. C-08-00732, 2009 WL 1505286 (N.D. Cal. May 27, 2009) ......................................... 3

13 HRC-Hainan Holding Co., LLC v. Yihan Hu,
           No. 19-mc-80277-TSH, 2020 WL 1643786 (N.D. Cal. Apr. 2, 2020) ....................... passim
14
   In re Dual-Deck Video Cassette Recorder Antitrust Litig.,
15         10 F.3d 643 (9th Cir. 1993)............................................................................................ 2, 16

16 LegalForce RAPC Worldwide P.C. v. Demassa,
           No. 18-cv-00043-MMC, 2019 WL 5395038 (N.D. Cal. Oct. 22, 2019) ............................. 7
17
   Liew v. Breen,
18         640 F.2d 1046 (9th Cir. 1981).............................................................................................. 7
19 Lilith Games (Shanghai) Co. v. uCool, Inc.,
           No. 15-CV-01267-SC, 2015 WL 4149066 (N.D. Cal. July 9, 2015)................................. 11
20
   Oracle Am. v. Google, Inc.,
21         No. C-10-03561, 2011 WL 3794892 (N.D. Cal. Aug. 26, 2011)......................................... 3

22 Richmark Corp. v. Timber Falling Consultants,
          959 F.2d 1468 (9th Cir. 1992)........................................................................................ 2, 16
23
   Vendavo, Inc. v. Price f(x) AG,
24        No. 17-cv-06930, 2019 WL 4394402 (N.D. Cal. Nov. 5, 2018) ....................................... 14

25 Wells Fargo Bank, N.A. v. Iny,
           No. 2:13-cv-01561, 2014 WL 1796216 (D. Nev. May 6, 2014)........................................ 12
26
   Woods v. Google, Inc.,
27         No. C11-01263-EJD-HRL, 2014 U.S. Dist. LEXIS 113149 (N.D. Cal. Aug. 8,
          2014)...................................................................................................................................... 9
28

                                                          -ii-              Case No. 3:19-cv-04238-MMC (RMI)
                                PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
        Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 5 of 23




 1                                                         Rules and Regulations
 2 Fed. R. Civ. P.7(b)(1)...................................................................................................................... 13

 3 Fed. R. Civ. P. 37(b)(2) ..................................................................................................................... 7

 4 Fed. R. Civ. P. 37(b)(2)(A) ............................................................................................................... 2

 5 Fed. R. Civ. P. 37(b)(2)(C)...................................................................................................2, 7, 9, 13

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                         -iii-             Case No. 3:19-cv-04238-MMC (RMI)
                               PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 6 of 23




 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2     I.   INTRODUCTION
 3          Discovery in this action opened on October 9, 2019. Since then, Plaintiffs Proofpoint, Inc.

 4 and Cloudmark LLC (collectively, “Plaintiffs”) have repeatedly urged Defendants Vade Secure,

 5 Incorporated (“VSI”), Vade Secure SASU (“VSS”), and Olivier Lemarié (collectively,

 6 “Defendants”) to comply with their discovery obligations, including through numerous

 7 communications, conferences, and motions. (See, e.g., Dkts. 78, 91, 127, 128.) Indeed, this Court

 8 has twice ordered Defendants to produce documents and respond to interrogatories (Dkts. 112, 149).

 9 Yet, Defendants did not produce their first document in this case until May 22, 2020—more than a

10 month after the Court’s order (Dkt. 149). And even now, nearly five months since the Court’s last

11 order compelling discovery, Plaintiffs have discovered Defendants are still withholding relevant

12 materials in violation of the order. Specifically, Defendants have neither provided a complete set

13 of source code for inspection, nor produced responsive metadata information that logs relevant

14 information regarding who modified Defendants’ source code and when. Rather, Defendants have

15 improperly produced only the source code that they have deemed as relevant to Plaintiffs’ claims—

16 namely, code for the “anti-spear phishing engine and the interface” for their Vade O365 product,

17 and their Vade Mail Transfer Agent (“MTA”) product—but have withheld unknown amounts of

18 other code that could contain Plaintiffs’ trade secrets and copyrights at issue in this case, which
19 extend beyond just anti-spear phishing and MTA functionality. Defendants have also refused to

20 produce the metadata based on a specious argument that, since the metadata is kept in a database

21 and not in an output file format, they are not obligated to produce the metadata. There is no

22 justification for Defendants’ past and ongoing violations of the Court’s Orders. Plaintiffs are, thus,

23 forced to bring the instant motion to enforce the Orders that required Defendants to provide long

24 ago their complete discovery responsive to Plaintiffs’ first set of requests for production.

25          Additionally, consistent with prior orders in this District, Plaintiffs also hereby seek

26 sanctions pursuant to Federal Rule of Civil Procedure 37(b), including (1) an award of reasonable

27 fees and costs associated with bringing this motion, including attorney time and resources spent

28 communicating and conferring with Defendants to seek their compliance without involving the

                                                 -1-               Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 7 of 23




 1 Court; (2) a recommendation that Defendants be held in civil contempt; and (3) coercive sanctions

 2 against Defendants to encourage compliance with the Court’s outstanding discovery orders.

 3   II.    LEGAL STANDARDS
 4          “A basic rule of our legal system is that when courts issue orders, parties follow. This case

 5 raises the question whether this rule applies to all parties, or only some. The answer should be

 6 obvious—no party is above the orders of the court.” Cuviello v. Feld Ent. Inc., No. 5:13-cv-03135,

 7 2015 WL 877688, at *1 (N.D. Cal. Feb. 27, 2015) (hereafter, “Cuviello”).

 8          When a party fails to comply with discovery orders, Federal Rule of Civil Procedure 37(b)

 9 provides for a variety of sanctions. While some of these sanctions are discretionary, under Rule

10 37(b)(2)(C), “the court must ‘order the disobedient party, the attorney advising that party, or both

11 to pay the reasonable expenses, including attorney’s fees, caused by the failure . . . .’” Cuviello at

12 *1 (citing FED. R. CIV. P. 37(b)(2)(C); Adams v. Albertson, No. 10-cv-04787, 2012 WL 1636064, at

13 *1 (N.D. Cal. May 9, 2012)) (emphasis added). This mandatory sanction may be avoided only if

14 the violating party can show its “failure was substantially justified or other circumstances make an

15 award of expenses unjust.” FED. R. CIV. P. 37(b)(2)(C); see also Cuviello at *1; Hainan at *2.

16          Rule 37(b) also authorizes the court to impose other sanctions, including holding the

17 violating party in civil contempt and issuing coercive sanctions. FED. R. CIV. P. 37(b)(2)(A);

18 Cuviello at *3; HRC-Hainan Holding Co., LLC v. Yihan Hu, No. 19-mc-80277-TSH, 2020 WL
19 1643786, at *2, 5 (N.D. Cal. Apr. 2, 2020). “Civil contempt consists of a party’s disobedience to a

20 specific and definite court order by failure to take all reasonable steps within the party’s power to

21 comply.” In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 643, 695 (9th Cir.

22 1993). Coercive sanctions are also appropriate “to coerce the contemnor to comply with the court’s

23 orders in the future, and the sanction is conditioned upon continued noncompliance.” Richmark

24 Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1481 (9th Cir. 1992).

25 III.     FACTUAL BACKGROUND
26          Plaintiffs served their first set of discovery requests in this action on October 10, 2019.

27 (Dkts. 91-1, 91-2, 91-3.) On December 13, 2019, after months of delay and non-production by the

28

                                                -2-               Case No. 3:19-cv-04238-MMC (RMI)
                      PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 8 of 23




 1 Defendants, Plaintiffs were forced to seek relief from the Court and, thus, filed a Motion to Compel

 2 Production of Documents and Interrogatory Responses. (Dkt. 78; see also Dkt. 91.)

 3          On January 31, 2020, the Court issued an order granting Plaintiffs’ Motion to Compel and

 4 requiring Defendants to produce responsive documents and information within fourteen (14) days—

 5 i.e., by February 14. (Dkt. 112 at 4 (the “January Order”); Dkt. 78 at 29.) The same day, Plaintiffs

 6 requested an inspection of Defendants’ source code. (Ex. 1 at 15.) Defendants, however, did not

 7 comply with the January Order and, instead, took the position that they did not need to comply while

 8 they “assess[ed] the order” and contemplated filing objections to and moving for reconsideration

 9 and a stay of the order. (E.g., Ex. 1 at 3 (“As we have told you repeatedly, we are considering these

10 issues with our client, which Defendants have the right to do at least under FRCP 72. Once we have

11 made a determination of how to proceed, we will inform you on or before February 14th.”).)

12 Plaintiffs urged Defendants to comply, explaining and citing clear precedent that there is no

13 automatic stay of a court order pending a party’s internal discussions or decision-making, or by

14 virtue of objections filed under Rule 72. (Ex. 1 at 1 (citing Oracle Am. v. Google, Inc., No. C-10-

15 03561, 2011 WL 3794892, at *5 n.7 (N.D. Cal. Aug. 26, 2011) (“[T]he filing of objections to a

16 magistrate judge’s order on a non-dispositive matter does not stay the order’s operation.”);

17 Advanced Microtherm, Inc. v. Norman Wright Mech., No. C 04-2266, 2010 WL 10133699, at *1–2

18 (N.D. Cal. Sept. 22, 2010); Hanni v. Am. Airlines, Inc., No. C-08-00732, 2009 WL 1505286, at *3–
19 4 (N.D. Cal. May 27, 2009)).)

20          Nevertheless, on the last day to comply with the January Order, Defendants filed motions

21 for relief from and reconsideration of the January Order, and a motion to stay pending resolution

22 thereof. (Dkts. 121-123.) The stay was not granted until a month later, on March 11, during which

23 time Defendants did not comply with the January Order. (Dkt. 132.) Accordingly, from February

24 14 to March 11, 2020, Defendants were in violation of the January Order.

25          Additionally, on February 26, 2020—more than four months after Plaintiffs served their first

26 sets of discovery requests—Defendants raised an objection based on the sufficiency of Plaintiffs’

27 trade secret disclosure in this case. (Dkt. 156-2.) On March 30, 2020, the Parties filed a joint

28

                                                -3-               Case No. 3:19-cv-04238-MMC (RMI)
                      PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 9 of 23




 1 discovery letter brief, wherein Defendants sought a protective order from discovery pending

 2 resolution of their objections to Plaintiffs’ trade secret disclosure. (Dkt. 145.)

 3          On April 20, 2020, the Court issued an order denying Defendants’ motion for reconsideration

 4 of the January Order, denying Defendants’ request for a protective order, and lifting the stay on

 5 discovery. (Dkt. 149 (the “April Order”).) Thus, Defendants were again required to produce

 6 documents and information responsive to Plaintiffs’ discovery requests within fourteen (14) days—

 7 i.e., by May 4.1 (Dkt. 149 at 12–13; Dkt. 112 at 4; Dkt. 78 at 29.) As with the January Order,

 8 Plaintiffs promptly contacted Defendants to confirm they would comply with the April Order and

 9 make a timely production by May 4. (E.g., Ex. 2.) Plaintiffs also sought to meet and confer with

10 Defendants on a protocol for review of the source code requested by Plaintiffs’ First Set of Requests

11 for Production and ordered for production under the April Order. (Id.; see also Ex. 3 at 1 (May 8,

12 2020 email again asking Defendants’ counsel to meet and confer on source code review protocol).)

13          Yet again, within days of the Order, Defendants made clear they had no intention of

14 complying. Instead, Defendants held to the belief that their obligation to comply with the April

15 Order was somehow stayed despite the lack of any court order granting such relief:

16                  Defendants intend to file objections with the district court (and a motion
                    to stay Plaintiffs’ discovery requests) in relation to the [April Order].
17                  Accordingly, Defendants will not be providing additional discovery on
                    May 4 or until Defendants’ objections are finally resolved.
18
     (Ex. 3 at 14.) For a second time, Defendants waited until the production deadline, May 4, to file a
19
     motion for stay and objections to the April Order. (Dkts. 152, 154.) The motion to stay was never
20
     granted.
21
            Rather, on May 12, 2020, the Court issued an order denying Defendants’ motion for relief
22
     and motion to stay. (Dkt. 159.) Immediately after the Court’s Order, Plaintiffs again reached out
23
     to Defendants’ counsel asking for confirmation that they would comply with the Court’s Orders and
24

25
        1
           Defendants’ production of documents and interrogatory responses were arguably due
26 immediately upon issuance of the April Order on April 20. That is, Defendants had already used
   their 14-day compliance period in early February, while they were assessing and contemplating the
27 January Order and determining how to proceed. (See, e.g., Ex. 1). Regardless whether Defendants’

28 compliance deadline was April 20th or May 4th, they have failed, and continue to fail, to provide a
   complete production of source code.
                                                 -4-               Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 10 of 23




 1 substantially complete production of the relevant information and documents immediately but by

 2 no later than May 15, as well as noticing an inspection of Defendants’ source code. (Ex. 4.) Again,

 3 Defendants responded by indicating they were “considering the issues” and would “be in touch in

 4 the next couple of days with updated responses and comments,” but with no assurance that they

 5 would comply with the Court’s Orders. (Ex. 5.) To the contrary, Defendants indicated they would

 6 only begin to produce responsive discovery, and would do so by May 22—three weeks after the

 7 compliance deadline. (Ex. 6.) With respect to Plaintiffs’ requests for production of source code

 8 (e.g., RFPs 1, 2, 7-10), Defendants did not provide any source code for inspection until June 15,

 9 2020, despite Plaintiffs’ repeated requests for inspection as early as January 31, 2020. (See Ex. 1 at

10 15 (Jan. 31, 2020 initial notice of source code inspection); Ex. 7 (May 19, 2020 request for source

11 code inspection); Ex. 8 (May 22, 2020 request for source code inspection); Ex. 9 (May 28, 2020

12 email from Defendants’ counsel indicating they had not even begun to transport Vade’s code for

13 review, and would not be able to provide inspection until June 15 or 22).) Accordingly, from May

14 4 to at least June 15, Defendants were again in violation of the April Order. Worse yet, Plaintiffs

15 identified numerous deficiencies in Defendants’ code production throughout their review of the

16 source code from June to August—many of which have yet to be resolved. (Ex. 10; Ex. 11; Ex. 13;

17 Ex. 14; . Ex. 16; Ex. 18 at 3.)

18          Notably, Plaintiffs have discovered through review of the source code and meet and confers
19 with Defendants’ counsel that Defendants have only produced a selected subset of source code that

20 they deem relevant, as opposed to the complete set of code requested under RFP Nos. 1 and 7-10

21 (Ex. 19) and ordered to be produced (Dkt. 149). For weeks, Defendants attempted to mask their

22 selective, incomplete production of source code by simply asserting, without explanation, that the

23 missing source code identified by Plaintiffs’ experts is not “source code for (or that is necessary for

24 understanding) the accused technologies in the present litigation.” (Ex. 12.) Even after Plaintiffs

25 identified specific missing source code modules that are expressly called by (and thus used in)

26 Vade’s Office 365 and MTA products, Defendants continued to assert that those modules are “not

27 one of the accused products in this litigation” and would not be produced. (Ex. 15 at 2.) In an

28 attempt to obtain clarity from Defendants and resolve the dispute, Plaintiffs attempted to raise the

                                                 -5-               Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
     Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 11 of 23




 1 missing source code during a bi-weekly ESI meet and confer held by the parties, but Defendants

 2 were not prepared to discuss the issue at that time. (Ex. 16.) On September 8, 2020, the parties

 3 were finally able to meet and confer regarding the missing source code, at which point Defendants

 4 articulated for the first time that they had only collected and produced source code for the anti-spear

 5 phishing and journaling portions of Vade O365, and contended that other source code for that

 6 product was irrelevant and therefore not produced. Defendants subsequently reiterated their

 7 position in writing, acknowledging that their Vade O365 source code production in this case has

 8 been limited to “the anti‐spear phishing engine and the interface, including code relating to

 9 Microsoft journaling” aspects of Vade O365, but no other features, which Defendants have

10 unilaterally and incorrectly deemed as “irrelevant.” (Ex. 18 at 1.) Defendants have also unilaterally

11 withheld as “irrelevant” all of the source code contributions of former Cloudmark employees

12 currently employed by Vade, including Defendant Lemarié. (Id.) As explained in Section IV.a.ii,

13 infra, however, the Court’s April Order resolved all objections (including relevance objections) in

14 favor of Plaintiffs, and ordered the complete production of materials responsive to Plaintiffs’ first

15 sets of requests for production. Thus, Defendants were and are obligated to produce the complete

16 set of Vade O365 source code for inspection, as well as all of the code contributions from the former

17 Cloudmark employees, including Defendant Lemarié.

18          Defendants have also refused to produce metadata logs showing the changes over time to
19 Vade’s O365 and MTA source code, as well as corresponding individual authors/contributors, as

20 requested under at least RFP Nos. 5-10 subject to the April Order. (Ex. 19.) For example, RFP

21 Nos. 5 and 6 seek all documents related to the development of Vade O365 and Vade MTA; RFP

22 Nos. 7-10 similarly seek documents sufficient to show each of the former Cloudmark employees’

23 contributions, involvement, or participation in creating and developing Defendants’ products and

24 source code. The metadata logs include such information by logging, inter alia, when source code

25 files were created or modified and by whom. Notably, the metadata logs are not source code

26 themselves and can be exported in native spreadsheet or text format for production in the regular

27 course of discovery, yet Defendants have refused to do so. (Ex. 17.)

28

                                                -6-               Case No. 3:19-cv-04238-MMC (RMI)
                      PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 12 of 23




 1          It has now been nearly one year since Plaintiffs’ first set of requests for production were

 2 served on Defendants, yet Defendants still have not made a complete production of source code,

 3 and have refused to provide a complete production of source code. (Ex. 18 at 1.) Faced with

 4 Defendants’ willful defiance of the Court’s Orders, Plaintiffs have been forced to write numerous

 5 letters and emails to Defendants; spend hours on meet-and-confers; and engage in extensive motion

 6 practice, for which the Court has had to expend resources to review over and again. (E.g., Dkt. 78

 7 at 10-12; Dkt. 149 at 3-4; Exs. 7–18.)

 8   IV.    ARGUMENT
 9          a. Plaintiffs Are Entitled to an Award of Reasonable Fees and Costs Associated with
10              Defendants’ Violation of the Court’s Orders
11          In view of Defendants’ unjustified and willful flouting of the Orders, the Court should grant

12 Plaintiffs an award of reasonable fees and costs associated with Defendants’ violation, including the

13 fees associated with bringing this motion. See FED. R. CIV. P. 37(b)(2). Plaintiffs are entitled to this

14 award pursuant to the Federal Rules, as well as precedent of the Ninth Circuit and courts in this

15 District. See, e.g., Cuviello at *2–3; Hainan at *2–3. Rule 37(b)(2) “provides for the award of

16 reasonable expenses and attorney’s fees caused by the failure to obey a court order to provide or

17 permit discovery” that must be granted unless the failure was substantially justified or the award

18 would be unjust See Liew v. Breen, 640 F.2d 1046, 1051 (9th Cir. 1981) (citations omitted);
19 LegalForce RAPC Worldwide P.C. v. Demassa, No. 18-cv-00043-MMC, 2019 WL 5395038, at *4

20 (N.D. Cal. Oct. 22, 2019) (finding “[m]ost remedies ‘for dilatory conduct during discovery

21 proceedings’ are discretionary,’” but Rule 37(b)(2)(C) is not) (quoting Bollow v. Federal Reserve

22 Bank of San Francisco, 650 F.2d 1093, 1102 (9th Cir. 1981)); FED. R. CIV. P. 37(b)(2)(C). Here,

23 Defendants did not make any effort to avoid violating the Orders, thus there is no justification for

24 the violation that would make an award of expenses unjust. Id.

25                  i. Defendants Willfully Violated the Court’s January and April Orders

26          Pursuant to the April Order, Defendants were required to fulfill their discovery obligations

27 under the Federal Rules and comply with the Court’s January Order granting Plaintiffs’ Motion to

28 Compel. Thus, Defendants were required to produce documents and information within 14 days, or

                                                 -7-               Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
     Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 13 of 23




 1 by May 4 at the latest.2 (Dkt. 149 at 12–13; Dkt. 112 at 4; Dkt. 78 at 29.) Similarly, Defendants

 2 were obligated to comply with the January Order by February 14. It was not until the Court granted

 3 their motion to stay on March 11 that such obligation was stayed. Thus, Defendants were in

 4 violation of the January Order from February 14 to March 11. (Dkt. 78 at 29; Dkt. 112 at 4; Dkt.

 5 123; Dkt. 132.) Despite the Court’s Orders, Defendants did not produce a single document in this

 6 action until May 22, did not make any source code available for inspection until June 15, and still

 7 have not produced all responsive source code. Defendants therefore remain in violation of the

 8 Orders, and have indicated they do not intend to comply.

 9           In particular, Defendants have refused to produce all of the source code associated with their

10 Vade O365 product requested under Plaintiffs’ RFP No. 1, which was part of the motion to compel

11 granted by the April Order. (See Ex. 19 (requesting “[c]omplete copies of the SOURCE CODE,

12 including associated comments and revision histories (e.g., Git Commits) sufficient to show

13 individual authors/contributors that VADE has used or is using in connection with the development

14 or sale of any and all versions or releases of VADE O365”).) Rather, Defendants have only

15 produced a selected subset of the O365 code that they themselves have deemed relevant to the

16 litigation. (Ex. 18 (email from Defendants’ counsel refusing to produce complete source code for

17 the O365 product).) Defendants have similarly refused to produce a complete collection of source

18 code or metadata logs responsive to at least Plaintiffs’ RFP Nos. 5-10, which seek, inter alia, all of

19 the code contributions of Cloudmark’s former employees who are now employed by Vade,

20 including Defendant Lemarié. (Ex. 19.) These requests were also part of the motion to compel

21 granted by the April Order, yet Defendants unilaterally decided not to comply and only recently

22 confirmed their noncompliance and refusal to comply. ((Ex. 18 (refusing to produce code reflecting

23 contributions of former Cloudmark employees, including Defendant Lemarié, for any “technologies

24 that are not accused in the present action”); Ex. 17 (refusing to provide “compilations of revision

25 histories or Git commits,” which are the metadata logs for relevant source code).)

26

27

28      2
            Supra, n.1.
                                                    -8-               Case No. 3:19-cv-04238-MMC (RMI)
                          PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
     Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 14 of 23




 1          Not only have Defendants failed to produce responsive documents and information by the

 2 Court-ordered deadlines, they have done so willfully, and continue to do so, despite constant

 3 admonitions from Plaintiffs. (See, e.g., Exs. 1, 4, 7–18.)

 4                 ii. Defendants’ Violations Were Neither Inadvertent Nor Substantially Justified

 5          Having established that Defendants are in violation of the Court’s Orders, the inquiry

 6 becomes whether the violation is substantially justified, or other circumstances make an award of

 7 expenses unjust. FED. R. CIV. P. 37(b)(2)(C). “[T]he substantial justification inquiry comes down

 8 to this: did the litigation make a diligent effort to avoid being in violation of the court order?”

 9 Hainan at *3; see also id. at *2 (“The common theme in situations where violating a court order

10 could be substantially justified is that you tried your best to avoid the violation.”) (emphasis

11 original). Here, Defendants’ violations were not inadvertent or substantially justified. Defendants

12 twice brought motions for stay on the deadline for compliance, and twice failed to make any effort

13 to comply with the Orders pending resolution of said motions. In each instance, Defendants could

14 have sought relief from the Court sooner and avoided violating the Orders. Moreover, Defendants

15 continue to violate the Orders in view of their refusal to provide a complete source code production,

16 or the metadata logs for relevant source code.

17          First, Defendants have no justification for their refusal to produce source code specifically

18 requested under at least RFP Nos. 1 (complete code for Vade O365) and 7-10 (complete code
19 contributions of former Cloudmark employees, including Defendant Lemarié), or the metadata logs

20 requested under at least RFP Nos. 5-10. Fatal to any attempt by Defendants to justify their strategic

21 withholding of discovery is the fact that the Court already ruled on these issues in April, ordering

22 Defendants to produce all materials responsive to Plaintiffs’ first set of requests for production,

23 including RFP Nos. 1, 2, and 5-10 (Dkt. 149). Defendants’ production of only what they deem to

24 be relevant, as opposed to all of the information under the Court’s Orders is manifestly unreasonable

25 and should be sanctioned. See, e.g., Woods v. Google, Inc., No. C11-01263-EJD-HRL, 2014 U.S.

26 Dist. LEXIS 113149, at *9-10 (N.D. Cal. Aug. 8, 2014) (ordering Rule 37 sanctions for defendant’s

27 failure to produce all responsive information, explaining “the Court’s order compelling [defendant]

28 to produce the data was not limited to that information which [defendant] thought was relevant—if

                                                -9-               Case No. 3:19-cv-04238-MMC (RMI)
                      PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 15 of 23




 1 [defendant] only had to produce what it deemed relevant, then surely an order to compel would not

 2 have been necessary”).

 3          Notwithstanding that Defendants’ objections are mooted and barred by the Court’s existing

 4 Orders, they are nevertheless unavailing. For example, Defendants object to complete production

 5 of the source code requested by Plaintiffs based on a limited and flawed understanding of the

 6 accused technologies in this action. Specifically, Defendants believe this action is limited to just

 7 the “anti-spear phishing engine and the interface, including code relating to Microsoft journaling”

 8 aspects of the Vade O365 product (Ex. 18 at 1), but Plaintiffs’ trade secret disclosure is not so

 9 limited. Rather, Plaintiffs’ trade secret disclosure identifies a number of technologies that have been

10 misappropriated, but is not limited to just the anti-spear phishing aspects of Vade O365. For

11 example, Plaintiffs’ trade secret disclosure (already deemed to be sufficient by this Court over

12 Defendants’ objections) identifies, inter alia, specific proprietary implementations of using heuristic

13 rules, statistical dispersion models and quantitative scoring of emails, conducting comparisons and

14 analysis using cloud-based databases, and performing email threat analysis in real time. (Dkt. 144-

15 3 (Plaintiffs’ trade secret disclosure filed under seal); see also Dkts. 149, 159 (finding Plaintiffs’

16 trade secret disclosure sufficient).) All of these trade secret functionalities could have been

17 misappropriated by Vade into any number of other accused features of the same Vade O365 product

18 and other Vade products on the market or under development, particularly those that the former

19 Cloudmark employees, including Defendant Lemarié, have designed, developed, and/or supervised.

20 Indeed, Defendants have identified a number of Vade products and technologies that Defendant

21 Lemarié and the other former Cloudmark employees have worked on, all of which appear to be

22 squarely within the same field of technology as their work at Cloudmark. (See, e.g., Ex. 21 .) Yet

23 despite Plaintiffs’ RFP Nos. 7-10 and this Court’s Orders, Defendants have not provided any

24 discovery on nearly all of the identified products and technologies.

25          For example, Defendants have deemed the email filter feature of the accused Vade O365

26 product as irrelevant and have not produced the corresponding source code despite this Court’s prior

27 Orders and Plaintiffs’ requests for full production of O365 source code. (Ex. 16; Ex. 15 (alleging

28 Vade’s email filter is a separate product and thus irrelevant).)

                                                 -10-              Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
     Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 16 of 23




 1

 2

 3

 4

 5

 6          Defendants, therefore, have no basis to withhold highly relevant documents and source code

 7 relating to what they claim are “other features” or products purportedly not at issue, but that in

 8 reality are products and technologies that relate to the trade secrets and copyrights at issue in this

 9 case. Even if there were any doubt as to the scope of Plaintiffs’ trade secret disclosure, courts

10 liberally construe such disclosures in favor of discovery. See, e.g., Lilith Games (Shanghai) Co. v.

11 uCool, Inc., No. 15-CV-01267-SC, 2015 WL 4149066, at *3 (N.D. Cal. July 9, 2015) (explaining

12 that any doubts as to the permissible scope of discovery in a trade secret disclosure case should be

13 “resolved in favor of disclosure”) (citations omitted).

14          Also unavailing is Defendants apparent objection to the production of metadata logs
15 requested under at least RFP Nos. 5-10, which Defendants claim are “compilations [that] are not

16 kept in Vade’s ordinary course of business and were [therefore] not produced by Defendants.” (Ex.

17 17 at 2.) There is no dispute that the metadata itself is indeed kept and maintained in the ordinary

18 course of Vade’s business—that Plaintiffs can locate and identify the metadata for production is

19 clear evidence that such data exists and is kept and maintained in the ordinary course of business.

20 Rather, Vade’s argument seems to be that, because the printed version of said metadata is not

21 something Vade generates in the ordinary course of its business, they are absolved from having to

22 produce the metadata altogether. Vade is wrong. Parties are obligated to and routinely do produce

23 relevant information kept and maintained in the ordinary course of business in a format generated

24 for purposes of production and use in the litigation. See, e.g., Aylus Networks, Inv. v. Apple Inc.,

25 No. 3:13-cv-4700-EMC, Dkt. 44 at 7 (N.D. Cal. Apr. 7, 2014) (adopting parties’ stipulation to

26 produce dynamic databases in a static format, “such as a report or data table,” which is precisely

27 what Plaintiffs have requested here). The fact that the production format may not be one that is

28 generated in the ordinary course of business does not mean a party is absolved from production

                                                -11-              Case No. 3:19-cv-04238-MMC (RMI)
                      PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 17 of 23




 1 altogether, as Vade argues here. Id. Applying Vade’s logic, parties would rarely, if ever, be

 2 obligated to produce financial information kept and maintained in internal databases but not

 3 generated for export in the ordinary course of business.

 4          Second, Defendants have no justification for twice waiting until the Eleventh Hour to file

 5 their motions to stay the Court’s Orders compelling discovery. Specifically, written correspondence

 6 from Defendants’ counsel makes clear that Defendants planned to move to stay just days after the

 7 Orders were issued, yet Defendants waited until just hours before the compliance deadlines to file

 8 their motions. (Compare Ex. 3 (explaining Defendants’ intention to move to stay the April Order),

 9 with Dkt. 154 (motion for stay, filed May 4, 2020 at 7:44 p.m.); compare Ex. 1 at 9 (noting that

10 Defendants are considering moving for stay of the January Order), with Dkt. 123 (motion for stay,

11 filed February 14, 2020 at 7:51 p.m.).) Defendants’ violations here mirror those in the Hainan case,

12 where the magistrate judge issued an order compelling respondents to produce documents by March

13 6. Hainan at *2. There, too, the respondents moved to stay the order at the eve of the compliance

14 deadline, on March 5, and unilaterally chose not to produce the documents on March 6, despite that

15 no stay had been entered. Id. The Hainan court explained:

16          [T]he stay motion by itself didn’t do anything. A motion is just “a request for a court
            order.” “The filing of a motion to stay discovery does not automatically relieve the
17          movant from continuing to comply with its discovery obligations.”

18 Id. (citing and quoting FED. R. CIV. P. 7(b)(1); Wells Fargo Bank, N.A. v. Iny, No. 2:13-cv-01561,
19 2014 WL 1796216, *3 (D. Nev. May 6, 2014)). And even though a stay was ultimately entered, the

20 court observed the “stay came 17 days after the violation began.” Hainan at *2 (emphasis added).

21 Thus, the Hainan court set out to determine whether the respondents’ violation was “substantially

22 justified or whether other circumstances make an award of expenses unjust.” Id. The court found

23 that the respondents did not try their best to avoid violating the court order and, therefore, the

24 violation was not substantially justified. Id. at *3. The court explained that “there wasn’t any reason

25 for Respondents to wait until the eve of the production deadline to file their motion to stay” and

26 “Respondents did not diligently move for a stay, but [] should have.” Id. The respondents’ filing

27 on the eve of the production deadline “unavoidably put them in violation of the [] order,” which the

28 court observed “could have been prevented by moving for a stay promptly.” Id. Notably, the court

                                                 -12-              Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 18 of 23




 1 explained: “[a]ll of Respondents’ arguments boil down to the assertion that moving for a stay was

 2 good enough and that it doesn’t matter how dilatory they were in moving for one. They’re wrong.”

 3 Id. (emphasis added). As the Hainan court explained:

 4                  Suppose . . . the court sets a production deadline that 10–15 days out.
                    You could easily write the stay motion and get it on file. It would take
 5                  no more than a few hours. But you decide not to. No, instead of
                    promptly seeking a stay, you wait. And wait. And wait. Then, the night
 6                  before the production deadline, you file your stay motion. You could
                    easily have filed it much sooner, you could have given the court time to
 7                  consider and rule on it by the time of your production deadline, but you
                    deliberately chose not to. You waited so long to move for a stay that
 8                  you created the situation where the production deadline is tomorrow,
                    and it’s not feasible to brief the stay motion and get a court ruling in
 9                  time. In this situation, when the production deadline passes, there is no
                    substantial justification for being in violation of the court’s order. It’s
10                  your fault. You didn’t do anything to promptly seek a stay.

11 Id. at *1. The court further held that, “although a finding of bad faith isn’t necessary to award fees

12 for a violation of a court order,” the fact that respondents had waited until the eve of the production

13 deadline to move for a stay “suggest[s] bad faith, which is the opposite of substantial justification.”

14 Id. at *3. As with Defendants’ pattern of conduct here, in Hainan, the respondents “waited until

15 March 5 to move for a stay as part of their larger strategy of dragging things out as long as possible

16 in the hope of running out the clock . . . . Respondents did not move quickly to file a stay motion

17 because they didn’t want that issue addressed quickly. They were happy to be in violation of a court

18 order as the stay litigation played out because it meant the clock was ticking, potentially prejudicing
19 Applicants.” Id. The court thus found the failure to comply with its order was not substantially

20 justified and awarded fees and costs pursuant to Rule 37(b)(2)(C). Id.

21          The facts and circumstances here even more strongly support granting sanctions. Defendants

22 waited until the evening of the production deadline to file their stay motions. (Dkt. 154 (filed May

23 4, 2020 at 7:44 p.m.); Dkt. 123 (filed February 14, 2020 at 7:51 p.m.).) By doing so, Defendants

24 were fully aware that no stay would be granted, and they would therefore be in violation of the

25 Court’s Orders. Indeed, Plaintiffs’ counsel explicitly warned Defendants they would be in violation.

26          Third, Defendants argued they could not comply with the April Order because they objected

27 to the Court’s finding “that Plaintiffs had identified their allegedly misappropriated trade secrets

28 with reasonable particularity.” (Dkt. 154 at 4.) But filing Rule 72 objections and seeking relief

                                                 -13-              Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 19 of 23




 1 from a court order does not eliminate or otherwise stay a party’s obligation to comply with the order,

 2 nor is there any reason Defendants could not have raised their trade secret objection earlier in the

 3 case—e.g., at the same time they raised their French Blocking Statute objection.               Instead,

 4 Defendants raised their objections to Plaintiffs’ discovery requests in succession, forcing Plaintiffs

 5 and the Court to address the disputes in piecemeal fashion. Defendants’ gamesmanship has led to

 6 unnecessary delays in discovery, and forced Plaintiffs to engage in additional motion practice.

 7          Specifically, Defendants first argued they could not comply with Plaintiffs’ discovery

 8 requests due to French law (see Dkts. 78, 91). For months, Defendants raised objections and refused

 9 to engage in discovery on that basis, forcing Plaintiffs to ultimately bring a Motion to Compel. (Dkt.

10 78 at 10–12.) The Court’s January and April Orders rejected Defendants’ French law objections.

11 Yet, just weeks before the April Order and six months into fact discovery, Defendants raised their

12 trade secret disclosure objection for the first time in a renewed attempt to forestall discovery.

13 Defendants argued that Plaintiffs’ trade secret disclosure was insufficient and, therefore, discovery

14 could not proceed. (See, e.g., Dkt. 145 (filed Mar. 30, 2020).) However, the April Order rejected

15 this latest objection, and was confirmed on May 12, 2020. (Dkt. 159.)

16          Even setting aside the merits of Defendants’ objection, there is no good reason for

17 Defendants’ delays. Defendants waited until February 26 to raise their trade secret disclosure

18 objection (Dkt. 156-2), and March 2 before even propounding an interrogatory asking Plaintiffs to
19 identify the trade secrets (Dkt. 145). These delays were despite the fact that, as early as September

20 2019, Plaintiffs had suggested that Defendants serve a discovery request if they needed more

21 specificity regarding Plaintiffs’ asserted trade secrets. (Dkt. 46 at 8 (“the appropriate mechanism

22 for obtaining greater specificity as to what trade secrets are claimed is to pursue the matter through

23 disclosures, interrogatories, meet and confer negotiations, or such other facets of the discovery

24 process as may be warranted”); Vendavo, Inc. v. Price f(x) AG, No. 17-cv-06930, 2019 WL

25 4394402, at *1 (N.D. Cal. Nov. 5, 2018) (“discovery is the appropriate mechanism by which

26 Defendants may seek greater specificity”).) Indeed, Defendants have alleged that, “since the outset

27 of this litigation, Defendants have argued that Plaintiffs have failed to identify any trade secret with

28 sufficient particularity.” (Dkt. 154 at 3 (emphasis added).) If that is true, then Defendants could

                                                 -14-              Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 20 of 23




 1 and should have raised their trade secret disclosure objection as early as the opening of fact

 2 discovery, on October 9, 2019. Yet they did not. Defendants did not even raise the objection in

 3 response to the very discovery requests at issue in Plaintiffs’ Motion to Compel. (Dkts. 91-4, 91-5,

 4 91-6.)

 5          Thus, the only explanation for the delay is that it evinces a pattern and practice of raising

 6 disputes piecemeal in order to maximize delay and hinder the progression of this case—the same

 7 pattern of practice that includes Defendants filing motions for relief from and a stay of the Court’s

 8 orders on the deadline for compliance, while unilaterally declining to comply with the orders. (See

 9 also Dkts. 230 (moving for extension of time to respond to Plaintiffs’ First Amended Complaint),

10 231 (opposing motion and explaining Defendants’ dilatory tactics).)

11          Accordingly, sanctions under these circumstances are appropriate and authorized by Rule

12 37(b) to address Defendants’ willful and bad faith violations and continuing violation of the Orders.

13          b. Defendants Should Be Held in Civil Contempt for Their Continuing Violation of
14              the Court’s Orders
15          Defendants’ conduct also supports a finding that they are in civil contempt of court. “Rule

16 37 empowers the court to treat the failure to obey a discovery order as a contempt of court.” Cuviello

17 at *3 (holding party in civil contempt for failure to make fulsome production of documents as

18 ordered). In Cuviello, the court held the noncompliant party in civil contempt of court when it
19 (1) repeatedly failed to comply with the court’s discovery order, while it seeks review of the order;

20 and (2) “openly admitted” that it “continues to violate the authority of th[e] court” by still not

21 producing the discovery at issue.” Id. Similarly, the Hainan court observed that the respondents

22 had “for nearly a month now failed to comply with the [c]ourt’s discovery order.” Hainan at *5.

23 On that basis, the court ordered the respondents to show cause why they should not be held in

24 contempt of court and further imposed a sanction of $2,000 for each day that respondents continued

25 to be in violation of the court’s order. Hainan at *5.

26          Here, Defendants’ conduct is even worse than the litigants in Cuviello and Hainan. Indeed,

27 nearly five months have passed since the Court’s April Order, yet Defendants have not produced,

28 and refuse to produce, a complete set of source code responsive to Plaintiffs’ first set of requests for

                                                 -15-              Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
      Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 21 of 23




 1 production.     By unilaterally refusing to make the requested source code available—or even

 2 informing Plaintiffs that the requested code had not been made available (n.b., only after extensive

 3 source code review did Plaintiffs discover that significant portions of the code appeared to be

 4 missing, which was only recently confirmed by Defendants (Ex. 18))—Defendants have failed to

 5 take all reasonable steps within their power to comply with the Orders. See In re Dual-Deck Video

 6 Cassette Recorder Antitrust Litig., 10 F.3d 643, 695 (9th Cir. 1993) (“Civil contempt consists of a

 7 party’s disobedience to a specific and definite court order by failure to take all reasonable steps

 8 within the party’s power to comply.”).

 9          Moreover, there is no reason why Defendants cannot easily avoid future violation and

10 ongoing sanctions by simply complying with the Court’s existing Orders. Indeed, Defendants

11 appear to be fully aware of the code that they have withheld from production, having unilaterally

12 determined that said code is “irrelevant” (Ex. 18), and could therefore easily collect the missing

13 code and make it available for inspection. Similarly, with the metadata logs, Plaintiffs’ request for

14 the logs includes explicit instructions on how the data may be exported in a reasonably usable

15 format—thus, there is no excuse for refusing to generate such exports for production in response to

16 Plaintiffs’ requests. There is no doubt Defendants are able to comply with the Orders, thus any

17 continuing violation is their choice. To incentivize future compliance with court orders, it is

18 appropriate to hold Defendants in civil contempt of court for their ongoing violation. See, e.g.,

19 Cuviello at *3.

20          c. Defendants’ Continuing Willful Violation of the Court’s Orders Necessitates
21              Coercive Sanctions
22          Defendants’ continuing violations also support coercive sanctions to encourage Defendants’

23 compliance moving forward. Coercive sanctions are “intended to coerce the contemnor to comply

24 with the court’s orders in the future . . . .” Cuviello at *3 (quoting Richmark Corp. v. Timber Falling

25 Consultants, 959 F.2d 1468, 1481 (9th Cir. 1992)). “Once the party has complied in full, the party

26 can vacate the sanction.” Id. As such, coercive sanctions are not only justified but necessary when

27 parties “repeatedly flout[] discovery obligations—first by delay, then by refusing to follow th[e]

28 court’s specific directions . . . .” Id. (imposing “a daily sanction of $500 until the production is made

                                                 -16-              Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
     Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 22 of 23




 1 in full”). Coercive sanctions are particularly appropriate where the mere threat of sanctions has

 2 proven insufficient to deter continued violation. Id. (“For most parties, the threat of sanction is

 3 usually enough to deter continued violation. But not here.”; imposing coercive sanctions “to incent

 4 Cuviello to produce all material not yet produced . . . as soon as possible . . . .”).

 5          Defendants have taken every possible opportunity to delay producing responsive documents

 6 and information in this case. Despite the Court’s Orders clearly ordering production of materials

 7 responsive to Plaintiffs’ first sets of requests for production, Defendants are still in violation of the

 8 Orders and still refuse to produce the requested source code and metadata. Moreover, Defendants

 9 have not been dissuaded by the possibility of sanctions. To illustrate, on February 11, just three

10 days before Defendants’ production deadline under the January Order, Plaintiffs expressed their

11 intention “to move for enforcement of the order if Defendants do not fully comply by Feb. 14.” (Ex.

12 1.) But, as explained above, Defendants failed to comply with the January Order by the February

13 14th compliance deadline, and still have not complied. Defendants’ conduct to date shows that the

14 mere possibility of sanctions will not deter Defendants from furthering their pattern of evasion and

15 violation of court orders.      Rather, meaningful coercive sanctions are necessary here to stop
16 Defendants from continuing to disregard court mandates.

17    V.    CONCLUSION
18          For the foregoing reasons, Plaintiffs respectfully request the Court issue an order requiring
19 Defendants to fully comply with the January and April Orders within 5 days, and award appropriate

20 sanctions and relief for Defendants’ violation of the Court’s Orders, pursuant to Federal Rule of

21 Civil Procedure 37(b).

22

23

24

25

26

27

28

                                                 -17-              Case No. 3:19-cv-04238-MMC (RMI)
                       PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
     Case 3:19-cv-04238-MMC Document 239 Filed 09/18/20 Page 23 of 23




 1

 2 DATED: September 18, 2020             Respectfully Submitted,

 3                                        By /s/ Iman Lordgooei

 4                                           Sean S. Pak (SBN 219032)
                                             seanpak@quinnemanuel.com
 5                                           Iman Lordgooei (SBN 251320)
                                             imanlordgooei@quinnemanuel.com
 6                                           QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
 7                                           50 California Street, 22nd Floor
                                             San Francisco, CA 94111
 8                                           Telephone: (415) 875-6600
                                             Facsimile: (415) 875-6700
 9

10                                           Jodie W. Cheng (SBN 292330)
                                             jwcheng@jwc-legal.com
11                                           JWC LEGAL
                                             One Market Street
12                                           Spear Tower, 36th Floor
                                             San Francisco, CA 94105
13                                           Telephone: (415) 293-8308

14                                           Attorneys for Plaintiffs Proofpoint, Inc. and
                                             Cloudmark LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -18-              Case No. 3:19-cv-04238-MMC (RMI)
                  PLAINTIFFS’ MOTION TO ENFORCE THE COURT’S JAN. 31 AND APR. 20, 2020 ORDERS
